Citation Nr: 9931820	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), a lumbosacral spine disability, and a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his former wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1966 to December 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1993 and November 1994 RO rating decisions 
that denied service connection for PTSD, a lumbosacral spine 
disability, a cervical spine disorder, and hiatal hernia.  At 
a hearing in July 1996 the veteran withdrew his appeal for 
service connection for hiatal hernia and this matter is not 
for appellate consideration.  38 C.F.R. § 20.204 (1999).



FINDINGS OF FACT


1.  The veteran has not submitted competent (medical) 
evidence showing that he currently has PTSD.

2.  The veteran has not submitted competent (medical) 
evidence showing worsening of a congenital lumbosacral spine 
disorder in service or linking his various lumbosacral and 
cervical spine disorders, first shown long after service, to 
an incident of service.


CONCLUSION OF LAW

The claims for service connection for PTSD, a lumbosacral 
spine disability, and a cervical spine disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for PTSD, a lumbosacral spine 
disability, and a cervical spine disorder; that is, evidence 
which shows that these claims are plausible, meritorious on 
their own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the 
claims.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
(POW) under the provisions of 38 C.F.R. § 3.1(y) of this part 
and the claimed stressor is related to that POW experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f), effective as of March 7, 1997.


With regard to the veteran's claim for service connection for 
PTSD, the service medical records are negative for this 
disorder.  The post-service medical records, including 
medical records received with documents obtained from the 
Social Security Administration (SSA) in 1997 do not show a 
diagnosis of PTSD except for one medical report.  The report 
of the veteran's VA psychiatric examination in April 1993 
notes the presence of mild PTSD, and the psychiatrist who 
made the diagnosis was asked to provide additional 
information to support the diagnosis in accordance with the 
criteria of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition 
(DSM-IV), as required by 38 C.F.R. § 4.125(a).  In an 
addendum dated in August 1993, the psychiatrist who conducted 
the April 1993 VA psychiatric examination concluded that 
there was insufficient evidence to support the diagnosis of 
PTSD.  Hence, there is no medical evidence showing the 
presence of PTSD.

The veteran and his then wife testified (the record shows 
that the veteran and his wife were divorced in 1998) at a 
hearing in September 1994 to the effect that the veteran had 
PTSD related to events in Vietnam and other lay evidence was 
submitted in support of the veteran's contention that he has 
PTSD, but this lay evidence is not sufficient to demonstrate 
the presence of a claimed medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A claim for service connection for a disorder is not well 
grounded where there is no medical evidence demonstrating the 
presence of the claimed disorder.  Caluza, 7 Vet. App. 498.  
In this case, there is no competent (medical) evidence 
showing that the veteran has PTSD.  A claim for PTSD requires 
a current diagnosis of this disorder.  38 C.F.R. § 3.304(f), 
effective prior to or as of March 7, 1997; Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  The medical evidence does not currently 
show that the veteran has PTSD.  Hence, his claim for service 
connection for this disorder is not plausible, and it is 
denied as not well grounded.

With regard to the claims for service connection for a 
lumbosacral spine disability and a cervical spine disorder, 
the service medical records show that the veteran was treated 
for a laceration of the right side of the scalp in May 1967 
and for complaints of back pain in November 1974.  A low back 
or cervical spine disorder was not found on either occasion.  
The service medical records, including the report of the 
veteran's medical examination for separation from service in 
September 1975, do not show the presence of lumbosacral spine 
or cervical spine disorders.

The post-service medical records, including medical reports 
received from the SSA in 1997, do not show the presence of a 
lumbosacral spine disability until 1984 and of a cervical 
spine disorder until the 1990's.  A report from Heather J. 
Smith, D.O., dated in May 1993 notes that the veteran first 
complained of back problems in 1984 and that a CT (computed 
tomography) in 1985 revealed spondylolisthesis of the 
lumbosacral spine secondary to spondylosis.  A newspaper 
article written by a physician, received in June 1996, notes 
that spondylolisthesis is often a consequence of arthritis 
that may be due to a congenital abnormality in the bones.  A 
congenital disability is not a disability for VA compensation 
purposes unless aggravated by active service.  38 C.F.R. 
§ 3.303(c).  The post-service medical records do not link any 
of the veteran's current lumbosacral and cervical spine 
disorders, first found many years after service, to an 
incident of service.  Nor do these records show that a 
congenital disorder of the lumbosacral spine worsened while 
the veteran was in service.

The veteran and his then wife testified at a hearing in July 
1996 to the effect that the veteran aggravated a congenital 
disorder of the lumbosacral spine while in service and that 
his cervical spine problems are secondary to the lumbosacral 
spine condition that worsened in service, but this lay 
evidence is not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu, 2 Vet. App. 492.

A claim for service connection of a disability is not well 
grounded where there is no medical evidence showing a nexus 
between a current disability and service.  Caluza, 7 Vet. 
App. 498.  There is no competent (medical) evidence linking 
the veteran's current lumbosacral and cervical spine 
disorders, first found long after service, to an incident of 
service, and there is no evidence showing worsening of any 
congenital disorder of the lumbosacral spine in service.  
Hence, the veteran's claims for service connection for a 
lumbosacral spine disability and a cervical spine disorder 
are not plausible, and these claims are denied as not well 
grounded.

The Board notes that the RO denied the claims for service 
connection for PTSD, a lumbosacral spine disability, and a 
cervical spine disorder on the merits and finds no prejudice 
to the veteran in appellate denial of the claims as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).




ORDER

The claims for service connection for PTSD, a lumbosacral 
spine disability, and a cervical spine disorder are denied as 
not well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

